Exhibit 10.3


Final Form
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 4, 2013 by and among Hipcricket, Inc., a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated
October 3, 2013 between the Company and each Purchaser (the “Purchase
Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Advice” has the meaning set forth in Section 6(d).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Company” has the meaning set forth in the Preamble.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the ninetieth (90th) calendar day
following the Closing Date (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the one hundred twentieth (120th) calendar day following the Closing
Date); provided, however, that if the Company is notified by the Commission that
the Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.
 
“Effectiveness Period” has the meaning set forth in Section 2(b).
 
“Event” has the meaning set forth in Section 2(c).
 
“Event Date” has the meaning set forth in Section 2(c).
 
 
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the thirtieth (30th) calendar day
following the Closing Date, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next business day on which the
Commission is open for business.
 
“FINRA” has the meaning set forth in Section 3(i).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 
-1-

--------------------------------------------------------------------------------

 
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Initial Registration Statement” has the meaning set forth in Section 2(a).
 
“Liquidated Damages” has the meaning set forth in Section 2(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
“New Registration Statement” has the meaning set forth in Section 2(a).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” has the meaning set forth in the Recitals.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.
 
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire and provided to the Company any other
information regarding the Holder and the distribution of the Registrable
Securities as the Company may, from time to time, reasonably require for
inclusion in a Registration Statement pursuant to applicable law; and provided,
further, that with respect to a particular Holder, such Holder’s Shares and
Warrant Shares shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to a Registration Statement or
Rule 144 under the Securities Act (in which case, only such security sold by the
Holder shall cease to be a Registrable Security); or (B) becoming eligible for
resale by the Holder under Rule 144 without the requirement for the Company to
be in compliance with the current public information required thereunder and
without volume or manner-of-sale restrictions, pursuant to a written opinion
letter to such effect, addressed, delivered and acceptable to the Transfer
Agent.


“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
 
“Remainder Registration Statement” has the meaning set forth in Section 2(a).
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 
-2-

--------------------------------------------------------------------------------

 
 
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.
 
“Warrants” means the Warrants issued to the Purchasers pursuant to the Purchase
Agreement.
 
“Warrant Shares” means the Warrant Shares issued or issuable upon exercise of
the Warrants.
 
 
2. Registration.
 
(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A (which may be modified to respond to comments, if
any, provided by the Commission or to reflect any non-material
changes).  Notwithstanding the registration obligations set forth in this
Section 2, if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (ii) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering. Notwithstanding any other provision of this Agreement
and subject to the payment of Liquidated Damages in Section 2(c), if applicable,
if the Commission or any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering, unless otherwise directed in writing by a
Holder as to its Registrable Securities, the number of Registrable Securities to
be registered on such Registration Statement will first be reduced by
Registrable Securities represented by holders of Warrant Shares (applied, in the
case that some Warrant Shares may be registered, to the Holders on a pro rata
basis based on the total number of unregistered Warrant Shares held by such
Holders) and second by Registrable Securities represented by Shares (applied, in
the case that some Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Shares held by such Holders, subject
to a determination by the Commission that certain Holders must be reduced first
based on the number of Shares held by such Holders).  If the Company amends the
Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by the Commission or SEC Guidance provided to the Company, one or more
registration statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended, or the New Registration Statement
(the “Remainder Registration Statements”).

 
-3-

--------------------------------------------------------------------------------

 
 
(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earliest of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been sold by the Holders; (ii) the date that all the Shares, the
Warrant Shares and any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing cease to be Registrable Securities; and (iii) the second
anniversary of the Closing Date (provided, however, that such two-year period
will be extended for a period of time equal to the period any Purchaser is
required to suspend sales of such Registrable Securities pursuant to the terms
of this Agreement) (the “Effectiveness Period”).  The Company shall promptly
notify the Holders via facsimile or electronic mail of a “.pdf” format data file
of the effectiveness of a Registration Statement on the same Trading Day that
the Company telephonically confirms effectiveness with the Commission.  The
Company shall, by 9:30 A.M.  New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b).  Failure to so notify the Holders on or before the second Trading
Day after such notification of effectiveness or failure to file a final
Prospectus as aforesaid shall be deemed an Event under Section 2(c).
 
(c) Subject to the provisions of Sections 3(a), 3(h) and 3(i), if (i) the
Initial Registration Statement is not filed with the Commission on or prior to
the Filing Deadline, (ii) the Initial Registration Statement or the New
Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, (iii) after its Effective Date and during the
Effectiveness Period (except, for a period of up to 90 calendar days, by reason
of the filing of a post-effective amendment required in connection with the
Company’s filing of its Annual Report on Form 10-K or an amendment thereto or to
convert the Registration Statement into a registration statement on Form S-3
(which 90 calendar day period shall not be treated as an “Event” hereunder),
(A) such Registration Statement ceases for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement) to remain continuously effective as to all Registrable
Securities included in such Registration Statement or (B) the Holders are not
permitted to utilize the Prospectus therein to resell such Registrable
Securities for any reason for more than an aggregate of  thirty (30) consecutive
calendar days (or forty-five (45) consecutive calendar days if the Company
receives comments on its Annual Report on Form 10-K) or sixty (60) calendar days
(which need not be consecutive days) during any twelve (12) month period or (iv)
the Company shall fail to remain current in its reporting requirements with the
SEC during the twelve month period commencing on the Closing Date,  (any such
failure or breach in clauses (i) through (iv) above being referred to as an
“Event,” and, for purposes of clauses (i), (ii) or (iv), the date on which such
Event occurs, or for purposes of clause (iii), the date on which such thirty
(30), forty-five (45) or sixty (60) calendar day period is exceeded, being
referred to as an “Event Date”), then, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the earlier of (1) the applicable Event is
cured and (2) the Registrable Securities are eligible for resale pursuant to
Rule 144 or another exemption from registration without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to one
percent (1.0%) of the aggregate purchase price paid by such Holder pursuant to
the Purchase Agreement for any unregistered Registrable Securities then held by
such Holder (which remedy shall be exclusive of any other remedies available
under this Agreement or under applicable law).  The parties agree that (1) 
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable with respect to any period after the
expiration of the Effectiveness Period (except in respect of an Event described
in Section 2(c)(iv) herein), (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and (2) in no event shall the Company be liable in any
thirty (30) day period for Liquidated Damages under this Agreement in excess of
one percent (1.0%) of the aggregate purchase price paid by the Holders pursuant
to the Purchase Agreement, except in the case of a payment made on an Event Date
and the monthly anniversary of such Event Date.  The parties agree that the
maximum aggregate Liquidated Damages payable to a Holder under this Agreement
shall be 5% of the aggregate purchase price paid by the Holders pursuant to the
Purchase Agreement.   If the Company fails to pay any Liquidated Damages
pursuant to this Section 2(c) in full within ten (10) Business Days after the
date payable, the Company will pay simple interest thereon at a rate of five
percent (5.0%) per year (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
Liquidated Damages are due

 
-4-

--------------------------------------------------------------------------------

 
 
until such amounts, plus all such interest thereon, are paid in full.  The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date.  The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which are not
permitted by the Commission to be included in a Registration Statement due
solely to SEC Guidance from the time that it is determined that such Registrable
Securities are not permitted to be registered until such time as the provisions
of this Agreement as to the Remainder Registration Statements required to be
filed hereunder are triggered, in which case the provisions of this Section 2(c)
shall once again apply, if applicable.  In such case, the Liquidated Damages
shall be calculated to only apply to the percentage of Registrable Securities
which are permitted in accordance with SEC Guidance to be included in such
Registration Statement.  The Effectiveness Deadline for a Registration Statement
shall be extended without default or Liquidated Damages hereunder in the event
that the Company’s failure to obtain the effectiveness of the Registration
Statement on a timely basis results from the failure of a Purchaser to timely
provide the Company with information requested by the Company and necessary to
complete the Registration Statement in accordance with the requirements of the
Securities Act (in which the Effectiveness Deadline would be extended with
respect to Registrable Securities held by such Purchaser) or as a result of
government shutdown or other similar event resulting in material limitation or
discontinuation of Commission’s review of registration statements, periodic
reports and other services.
 
(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than three (3) Trading Days following the date of this
Agreement.  At least five (5) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date.  Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any reasonable requests for further information as described in the previous
sentence.  If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information, provided,
however, that the Company shall not be obligated to file more than one
post-effective amendment or supplement in any 120-day period following the date
such Registration Statement is declared effective for the purpose of naming
Holders as selling securityholders who are not named in such Registration
Statement at the time of effectiveness. Each Holder acknowledges and agrees that
the information in the Selling Stockholder Questionnaire or request for further
information as described in this Section 2(d) will be used by the Company in the
preparation of the Registration Statement and hereby consents to the inclusion
of such information in the Registration Statement.
 
(e) If Form S-3 is not  available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 promptly after such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.  The Holders acknowledge that as of the Closing
Date and at the time of the Filing Deadline the Company will not be eligible to
use a Form S-3 to register the resale of the Registrable Securities.
 
3. Registration Procedures
 
In connection with the Company’s registration obligations hereunder, the Company
shall:

 
-5-

--------------------------------------------------------------------------------

 
 
(a) Not less than two (2) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K (including portions of the Company’s Proxy Statement for
its Annual Meetings of Stockholders to the extent specifically incorporated by
reference into such Annual Reports on Form 10-K), Quarterly Reports on
Form 10-Q, Current Reports on Form 8-K and any similar or successor reports or
any prospectus supplement the substance of which is limited to any of the
foregoing filings), (i) furnish to the Holder copies of such Registration
Statement, Prospectus or amendment or supplement thereto, as proposed to be
filed, which documents will be subject to the review of such Holder (it being
acknowledged and agreed that if a Holder does not object to or comment on the
aforementioned documents within such two (2) Trading Day or one (1) Trading Day
period, as the case may be, then the Holder shall be deemed to have consented to
and approved the use of such documents) and (ii) use commercially reasonable
efforts to cause its officers and directors, counsel and independent registered
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act.  The Company shall not
file any Registration Statement or amendment or supplement thereto in a form to
which a Holder reasonably objects in good faith, provided that, the Company is
notified of such objection in writing within the two (2) Trading Day or one (1)
Trading Day period described above, as applicable, and for such period as the
Company and such Holder are attempting in good faith to resolve the objection of
such Holder, any time period or deadline for purposes of Section 2(c) shall be
extended for such period and no Liquidated Damages shall accrue or be payable
for such period.
 
 
(b) (i) Prepare and file with the Commission such amendments (including post
effective amendments) and supplements, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any other comments or any comments
that would result in the disclosure to the Holders of material and non-public
information concerning the Company; and (iv) comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the
Effectiveness Period (subject to the terms of this Agreement) in accordance with
the intended methods of disposition by the Holders thereof as set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, however, that each Purchaser shall be responsible for the delivery of
the Prospectus, if required, to the Persons to whom such Purchaser sells any of
the Shares or the Warrant Shares (including in accordance with Rule 172 under
the Securities Act), and each Purchaser agrees to dispose of Registrable
Securities in compliance with the “Plan of Distribution” described in the
Registration Statement and otherwise in compliance with applicable federal and
state securities laws. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
which created the requirement for the Company to amend or supplement such
Registration Statement was filed.
 
(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing): (i)(A) when a Prospectus or any Prospectus supplement or
post effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement (in which case the Company shall provide to each of
the Holders true and complete copies of all comments that pertain to the Holders
as a “Selling Stockholder” or to the “Plan of Distribution” and all written
responses thereto, but not any other comments or responses or information that
the Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post effective amendment,

 
-6-

--------------------------------------------------------------------------------

 
 
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading and
(vi) of the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus, provided that, any and all such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; and provided, further, that
notwithstanding each Holder’s agreement to keep such information confidential,
each such Holder makes no acknowledgement that any such information is material,
non-public information.
 
(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system; provided further, that the Company shall have no
obligation to provide an unredacted form of any exhibit if the Company has filed
or the Commission has granted a confidential treatment request with respect to
such exhibit.
 
(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
(g) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to (i) the Holder upon effectiveness of a
Registration Statement covering the resales of the Shares or (ii) a transferee
pursuant to transfers made pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and the Warrants and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

 
-7-

--------------------------------------------------------------------------------

 
 
(h) Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3(h) to suspend the availability of a Registration statement and
Prospectus, without the payment of partial Liquidated Damages otherwise required
pursuant to Section 2(c), for periods not to exceed the time periods set forth
in Section 2(c)(iii)(B).
 
(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities
commission.  During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three (3) Trading
Days of the Company’s request, any Liquidated Damages that are accruing at such
time as to such Holder only shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended as to such Holder only,
until such information is delivered to the Company.
 
(j)           Neither the Company nor any subsidiary or affiliate thereof shall
identify any Purchaser as an underwriter in any public disclosure or filing with
the Commission or any Trading Market  and any Purchaser being deemed an
underwriter by the Commission shall not relieve the Company of any obligations
it has under this Agreement or any other Transaction Document; provided,
however, that the foregoing shall not prohibit the Company from including the
disclosure found in the “Plan of Distribution” section attached hereto in the
Registration Statement, provided, further, if any Purchaser is required to be
identified as an underwriter by the Commission or the Trading Market, prior to
the Company so naming such Purchaser, the Company shall promptly notify such
Purchaser and such Purchaser shall be entitled to either (i) agree to be so
named, or (ii) withdraw as a selling stockholder with respect to the applicable
Registration Statement.  If any such Purchaser refuses to be so named as an
underwriter or to withdraw from the applicable Registration Statement, such
Purchaser shall not be entitled to any Liquidated Damages or to recover from the
Company any other damages or losses caused by such refusal.
 
4. Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading and (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holder), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses incurred by the Company, (iv) fees and disbursements of
counsel for the Company, and (v) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or any legal fees or other costs of the Holders.

 
-8-

--------------------------------------------------------------------------------

 
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, expenses, damages, liabilities and costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees, all of which shall be payable quarterly in arrears as they are incurred)
(collectively, “Losses”), that arise out of or are based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(vi), related to the use by
a Holder of an outdated or defective Prospectus after the Company has notified
such Holder that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated and defined in
Section 6(d) below, to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected
or (C) to the extent that any such Losses arise out of the Purchaser’s (or any
other indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission was corrected in such Prospectus or
supplement.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.
 
 
(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (all of
which shall be payable quarterly in arrears as they are incurred), as incurred,
arising out of or are based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (B) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (C) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities.

 
-9-

--------------------------------------------------------------------------------

 
 
(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, unless such failure materially prejudices the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that, in the reasonable judgment of such counsel, representation of
both parties by the same counsel would be inappropriate under the applicable
rules of professional responsibility (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Indemnifying Party); provided, that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnified Parties.  The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld or
delayed.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
 
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party,
quarterly in arrears as they are incurred; provided, that the Indemnified Party
shall promptly reimburse the Indemnifying Party for that portion of such fees
and expenses applicable to such actions for which such Indemnified Party is
finally judicially determined to not be entitled to indemnification hereunder).
 
(d) Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 was available to such party in accordance with its terms.

 
-10-

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and
(B) no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements.  Neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Securities and the
Company shall not prior to the Effective Date enter into any agreement providing
any such right to any of its security holders.  The Company shall not file with
the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or in connection with an acquisition, on
Form S-4 until the earlier of (i) the date that is thirty (30) days after the
Initial Registration Statement or New Registration Statement, as the case may
be, is declared effective and (ii) the date that all Registrable Securities are
eligible for resale by non-affiliates without volume or manner of sale
restrictions under Rule 144 and without the requirement for the company to be in
compliance with the current public information requirements under Rule 144. For
the avoidance of doubt, the Company shall not be prohibited from filing
amendments to registration statements filed prior to the date of this Agreement
or a registration statement replacing a registration statement filed prior to
the date of this Agreement; provided that no such amendment or replacement
registration statement shall increase the number of securities registered on a
registration statement so previously filed.
 
(c) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
 
(d) Discontinued Disposition.  By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company agrees and acknowledges that any
periods during which the Holder is required to discontinue the disposition of
the Registrable Securities hereunder shall be subject to the provisions of
Section 2(c) and Section 3(h).  

 
-11-

--------------------------------------------------------------------------------

 
 
(e) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and the
Holders of at least a two-thirds majority of the Registrable Securities,
provided that any party may give a waiver as to itself.  Notwithstanding the
foregoing,  a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
 
(f) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(g) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights or obligations
hereunder (except in connection with a Fundamental Transaction (as defined by
the Warrants), provided that the Company is in compliance with the provisions
governing Fundamental Transactions set forth in the Warrants,) without the prior
written consent of all the Holders of the then outstanding Registrable
Securities.  Each Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement; provided in
each case that (i) the Holder agrees in writing with the transferee or assignee
to assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company promptly, and in any event within three Business
Days, (ii) the Company is promptly, and in any event within three Business Days,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the effectiveness of
such transfer or assignment, the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein and (iv) the
transferee or assignee is an “accredited investor,” as that term is defined in
Rule 501 of Regulation D.
 
(h) Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  If any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature were the original thereof.
 
 (i) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
(j) Cumulative Remedies.  Except as provided herein, the remedies provided
herein are cumulative and not exclusive of any other remedies provided by law.
 
(k) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(l) Headings.  The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

 
-12-

--------------------------------------------------------------------------------

 
 
(m) Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Purchase Agreement has been made independently of any other
Purchaser.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents.  Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.
 
(n) Termination.  This Agreement shall be automatically terminated with respect
to any Holder and shall have no force or effect with respect to such Holder upon
the termination of the Purchase Agreement with respect to such Holder (other
than such Holder’s obligations under Section 5).  Nothing in this Section 6(n)
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

 
HIPCRICKET, INC.
 
 
 
 
By : s/ Ivan E. Braiker
 
Nam e: Ivan E. Braiker
 
Title: President and Chief Executive Officer

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
                   
[**See note Below] 
Name of Investor




By:                                                                           
Name:                                                                           
Title:                                                                           






Investment Amount:
Tax Identification No.:
State of Organization:
State of Principal Place of Operations:


Address for Notice:
c/o:                                                                           
Street:
City/State/Zip:
Attention:                                                                           
Telephone:                                                                           
Facsimile:                                                                           


Delivery Instructions (if different from above):
c/o:                                                                           
Street:
City/State/Zip:
Attention:                                                                           
Telephone:                                                                           
Facsimile:                                                                           




**Note:  This Agreement was executed by each of the purchasers party to that
certain Securities Purchase Agreement dated October 3, 2013, as reflected on the
signature pages thereto.  The Securities Purchase Agreement is attached as
Exhibit 10.1 to the Company’s Form 8-K filed with the Commission on October 8,
2013

 
-15-

--------------------------------------------------------------------------------

 
 
ANNEX A
 
PLAN OF DISTRIBUTION
 
We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of common stock, of which _______ shares
are issued and outstanding and up to ______shares are issuable upon exercise of
warrants.  We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock, although we may receive up to $_____
upon the exercise of all of the warrants by the selling stockholders.  We will
bear all fees and expenses incident to our obligation to register the shares of
common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices.  These sales may be effected in transactions, which may
involve crosses or block transactions.  The selling stockholders may use any one
or more of the following methods when selling shares:
 

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

an exchange distribution in accordance with the rules of the applicable
exchange;

 

privately-negotiated transactions;

 

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

a combination of any such methods of sale; and

 

any other method permitted pursuant to applicable law.



 
In addition, any shares of common stock covered by this prospectus which qualify
for sale pursuant to Rule 144 may be sold under Rule 144 rather than pursuant to
this prospectus.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act, amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.The selling
stockholders also may transfer and donate the shares of common stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 
-16-

--------------------------------------------------------------------------------

 
 
The selling stockholders will sell their shares of common stock subject to the
following:
 
·  
each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 
·  
some or all of the shares of common stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions.  The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the common
stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and deliver shares of
common stock to close out short positions or loan or pledge shares of common
stock to broker-dealers or agents that in turn may sell such shares; and

 
·  
in connection with such sales through one or more underwriters, broker-dealers
or agents, such underwriters, broker-dealers or agents may receive compensation
in the form of discounts, concessions or commissions from the selling
stockholders and may receive commissions from the purchasers of the shares of
common stock for whom they act as broker-dealer or agent or to whom they sell as
principal (which discounts, concessions or commissions as to particular
broker-dealers or agents may be in excess of those customary in the types of
transaction involved).  Any broker-dealer or agent participating in any such
sale may be deemed to be an “underwriter” within the meaning of the Securities
Act and will be required to deliver a copy of this prospectus to any person who
purchases any share of common stock from or through such broker-dealer or
agent.  We have been advised that, as of the date hereof, none of the selling
stockholders have made any arrangements with any broker-dealer or agent for the
sale of their shares of common stock.

 
The selling stockholder and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act.
 
Selling stockholders who are “underwriters” within the meaning of the Securities
Act will be subject to the prospectus delivery requirements of the Securities
Act.
 
If required at the time a particular offering of the shares of common stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the registration statement of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of common stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of common stock by the selling stockholders and any other participating
person.  Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 
-17-

--------------------------------------------------------------------------------

 
 
We will pay all expenses of the registration of the shares of common stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
have agreed to indemnify the selling stockholders against liabilities, including
some liabilities under the Securities Act, or the selling stockholder will be
entitled to contribution.  The selling stockholders have agreed to indemnify us
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholders for use in this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus forms a part effective until the earlier of  [insert
date that is the second anniversary of the Closing Date] and such time as all of
the shares covered by this prospectus have been disposed of pursuant to and in
accordance with the registration statement or Rule 144 or may be resold pursuant
to Rule 144 without regard to the   required thereunder and without volume or
manner-of-sale restrictions.
 
 
-18-

--------------------------------------------------------------------------------

 
 
ANNEX B
 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
 
The undersigned holder of shares of the common stock, par value $0.0001 per
share of Hipcricket, Inc. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Purchasers named
therein, dated as of October  3, 2013 (the “Agreement”), understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-1 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Agreement and the terms of the Registration Rights Agreement by
and among the Company and the Purchasers named therein, dated as of October  __,
2013 (the “Registration Rights Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in either the Agreement
or Registration Rights Agreement.
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities, if required (including
pursuant to Rule 172 under the Securities Act) and be bound by the provisions of
the Agreement (including certain indemnification provisions, as described
below).  Holders must complete and deliver this Notice and Questionnaire in
order to be named as selling stockholders in the Prospectus.  Holders of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire within three (3) Trading Days following the date of the Agreement
(1) will not be named as selling stockholders in the Resale Registration
Statement or the Prospectus and (2) may not use the Prospectus for resales of
Registrable Securities.
 
Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not being named as a selling stockholder in the
Resale Registration Statement and the Prospectus.
 
NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item 3, unless
otherwise specified in Item 3, pursuant to the Resale Registration
Statement.  The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire, the Agreement and the Registration
Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 
-19-

--------------------------------------------------------------------------------

 
 
QUESTIONNAIRE
 
1.
Name.

 

 
(a)
Full Legal Name of Selling Stockholder:

 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 
2.
Address for Notices to Selling Stockholder:

 
Telephone:                                                                                                                                     
Fax:                                                                                                                                     
Contact
Person:                                                                                                                                     
E-mail address of Contact
Person:                                                                                                                                     
 
3.
Beneficial Ownership of Registrable Securities Issuable Pursuant to the Purchase
Agreement:

 

 
(a)
Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:

 

 
(b)
Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 
 
 
 
4.
Broker-Dealer Status:

 

 
(a)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
¨ Yes           ¨ No
 

 
(b)
If “yes” to Item 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
¨ Yes           ¨ No
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(c)
Are you an affiliate of a broker-dealer registered pursuant to Section 15 of the
Exchange Act?

 
¨ Yes           ¨ No
 
Note:           If yes, provide a narrative explanation below:
 

 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
¨ Yes           ¨ No

 
-20-

--------------------------------------------------------------------------------

 
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
For the purposes of this Item 4, an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 
5.
Nature of Your Beneficial Ownership:

 

 
(a)
If the name of the beneficial owner of the Registrable Securities set forth in
your response to Item 1(a) above is that of a limited partnership, state the
names of the general partners of such limited partnership:

 

 
(b)
With respect to each general partner listed in Item 5(a) above who is not a
natural person, and is not publicly held, name each stockholder (or managing
member, if applicable) of such general partner. If any of these named
stockholders are not natural persons or publicly held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly held entity.

 

 
(c)
If you are not publicly held, name the entity that exercises voting and
dispositive power over the Registrable Securities set forth in Item 3 above (the
“Controlling Entity”). If the Controlling Entity is not a natural person or a
publicly held entity, please name the entity that controls such Controlling
Entity and provide the same information for the entity controlling the
Controlling Entity. This process should be repeated until you reach natural
persons or a publicly held entity.

 

 
(i)
Full legal name of Controlling Entity(ies) or natural person(s) who have sole or
shared voting or dispositive power over the Registrable Securities:

 

 
(a)
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 
Address:                      
 
Telephone:                      
Fax:                      
 

 
(b)
Name(s) of stockholders:

 
 

 
(ii)
Full legal name of Controlling Entity(ies):

 

 
(a) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 
Address:                      
 
Telephone:                      
Fax:                      
 

 
(b) Name(s) of shareholders:


 
-21-

--------------------------------------------------------------------------------

 
 
6.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 
Except as set forth below in this Item 6, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and amount of other securities beneficially owned:
 
7.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
8.
Plan of Distribution:

 
The undersigned has reviewed the form of Plan of Distribution attached as
Annex A to the Registration Rights Agreement, and hereby confirms that, except
as set forth below, the information contained therein regarding the undersigned
and its plan of distribution is correct and complete.
 
State any exceptions here:

 
 
***********

 
-22-

--------------------------------------------------------------------------------

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement.  All notices to the Company hereunder and pursuant to the Agreement
shall be made in writing, by hand delivery, confirmed facsimile transmission, or
U.S. nationally recognized overnight courier service with next day delivery
specified, to  the following address:


Hipcricket, Inc.
4400 Carillon Point
Kirkland, Washington 98033
Facsimile No.: (425) 287-1561
Attention: Chief  Executive Officer

  
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (8) above and the inclusion
of such information in the Resale Registration Statement and the
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.
 
Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the undersigned
with respect to the Registrable Securities beneficially owned by the undersigned
and listed in Item 3 above.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated: ____________________________
Beneficial Owner: _______________________________
 
 
 
By: __________________________________________
 
Name: ________________________________________
 
Title: _________________________________________

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Ted Warner
Northland Capital Markets
45 South 7th Street
Suite 2000
Minneapolis, MN 55402
Tel: 612-851-4906
Fax: 612-677-3726
Email: twarner@northlandcapitalmarkets.com